Citation Nr: 0116174	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right tonsil, due to exposure to herbicides.

2.  Entitlement to specially adaptive housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from January 1966 to November 
1978, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and December 2000 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

By way of procedural history, the Board notes that subsequent 
to a prior Board Remand in October 1993, which contained ten 
separate issues, the RO granted the veteran's claim for 
entitlement to a total disability rating based on individual 
unemployability due to the veteran's service connected 
disabilities in a March 1995 decision.  The RO assigned an 
effective date of March 11, 1991 for the total rating, which 
is still in effect.  As a result of the RO's grant of a total 
rating, in an October 1995 written statement, the veteran 
withdrew all of the remaining issues that were then on appeal 
before the Board.  Therefore, in light of the veteran's 
October 1995 withdrawal, the development outlined by the 
Board in the October 1993 Remand became moot.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2100 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
this and the following reasons, a remand is required with 
respect to the issues on appeal.

With respect to the service-connection claim for squamous 
cell carcinoma of the right tonsil due to exposure to 
herbicides, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  Pursuant to 38 
U.S.C.A. § 1116 (West 1991) and 38 C.F.R. §§ 3.307(a) and 
3.309(e) (2000), in the case of a Vietnam veteran, no direct 
evidence as to the in-service incurrence and medical nexus 
prongs is necessary when those federal regulations are 
satisfied.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Mere service, however, in Vietnam does not trigger the 
application of the presumptive regulations pertaining to 
herbicide exposure.  Rather, a veteran is only presumed to 
have been exposed to herbicides if, and only if, he develops 
one of the enumerated presumptive disorders within the 
statutory presumptive period.  38 C.F.R. § 3.307(a)(6)(ii).  
If the veteran does not have an Agent Orange presumptive 
disorder, a presumption of exposure to herbicides does not 
arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  The appellant may, 
however, try to establish service connection for a disorder 
on a direct basis.  See generally Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran's diagnosed squamous cell carcinoma of the right 
tonsil is not a listed presumptive disability pursuant to 
3.309(e).  Although the RO adjudicated the veteran's service 
connection claims on a presumptive basis, nevertheless, 
pursuant to the VCAA, the duty to assist requires additional 
development of the veteran's claim on a direct basis.  Where 
the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this regard, although the service medical records appear 
negative for complaints of or treatment for squamous cell 
carcinoma of the right tonsil, nevertheless, the Board is not 
competent to render medical determinations that are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In other words, given that the veteran 
contends his squamous cell carcinoma of the right tonsil, 
which was diagnosed many years after service, is directly 
related to his military service, to include due to exposure 
to Agent Orange while serving in the Republic of Vietnam, the 
medical evidence of record is incomplete.  Therefore, the 
Board finds that a remand is necessary for further 
development, to include a nexus opinion with respect to 
whether the veteran's claimed squamous cell carcinoma of the 
right tonsil is directly related to military service.

Furthermore, the veteran and his representative contend, in 
essence, that as a result of the veteran's service-connected 
disabilities, the veteran should be eligible for assistance 
in acquiring specially adapted housing or in the alternative, 
a special home adaptation grant.  The veteran maintains that 
he qualifies for specially adapted housing, in part, because 
of his chronic disabilities.  He relates that he meets these 
criteria because the RO has issued him a wheelchair due to 
his difficulty ambulating.

A review of the record reveals that the veteran is service-
connected for multiple disabilities, to include ankylosis of 
the right knee with 10 percent shortening, evaluated as 40 
percent disabling; peripheral vascular disease with 
claudication of both lower extremities, evaluated as 40 
percent disabling; coronary artery disease with hypertension, 
evaluated as 30 percent disabling; post-traumatic stress 
disorder, evaluated as 30 percent disabling; degenerative 
arthritis of the lower lumbar spine with narrowing of the 
intervertebral disc space between L5 and S1, evaluated as 10 
percent disabling; and status post incisional hernia, high 
frequency hearing loss and a residual shrapnel wound of the 
left anterior leg, all evaluated as noncompensable. 

The veteran has been rated as totally disabled due to 
service-connected disabilities, effective from March 1991.  
He has also been found in the past to be variously entitled 
to special monthly compensation under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350 (2000) on account of loss of use of one 
foot; to an automobile and adaptive equipment under 38 
U.S.C.A. § 1901; and basic eligibility under       38 
U.S.C.A. §  Chapter 35.

It appears from the record that the veteran needs a VA 
examination which provides an indication as to the level of 
the veteran's disabilities and their effect on his functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  
Specifically, the examination should also determine if there 
is loss of use of the right lower extremity to determine if 
he has loss of use of the extremity.  Thus, the RO must 
insure that the examination conducted on remand adequately 
portrays the extent of functional loss due to pain on use or 
due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran submit the names (and for non-VA 
treatment, the addresses) and approximate 
dates of treatment for all VA and non-VA 
medical treatment received for his 
squamous cell carcinoma of the right 
tonsil since his discharge from service.  
The RO should also request that the 
veteran submit the names (and for non-VA 
treatment, the addresses) and approximate 
dates of treatment for all VA and non-VA 
medical treatment received for his 
service-connected disabilities that 
preclude his locomotion, dated since 
August 2000 (his date of claim with 
respect to this issue).  After obtaining 
any necessary consent, the RO should 
request copies of any records that have 
not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  When the aforementioned development 
has been completed, the veteran should be 
afforded a VA examination with respect to 
his claimed squamous cell carcinoma of 
the right tonsil.  The examiner should be 
asked to review the claims folders and 
offer an opinion as to the etiology of 
the squamous cell carcinoma of the right 
tonsil, to include whether it is due to 
exposure to herbicides during service.  
The claims folders must be made available 
to the examiner for use in the study of 
the veteran's case.  The opinion should 
be stated in terms of whether the 
veteran's claimed disorder is more likely 
than not related to an injury or incident 
in service, including inservice medical 
findings, or exposure to herbicides while 
in the Republic of Vietnam.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed.

4.  The RO should also schedule the 
veteran for a VA general medical 
examination.  All indicated studies 
should be performed.  The examiner should 
indicate whether any of the veteran's 
service-connected disabilities affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
to include whether there is loss of use 
of an upper or lower extremity.  The 
veteran's service-connected to include 
ankylosis of the right knee with 10 
percent shortening, evaluated as 40 
percent disabling; peripheral vascular 
disease with claudication of both lower 
extremities, evaluated as 40 percent 
disabling; coronary artery disease with 
hypertension, evaluated as 30 percent 
disabling; post-traumatic stress 
disorder, evaluated as 30 percent 
disabling; degenerative arthritis of the 
lower lumbar spine with narrowing of the 
intervertebral disc space between L5 and 
S1, evaluated as 10 percent disabling; 
and status post incisional hernia, high 
frequency hearing loss and a residual 
shrapnel wound of the left anterior leg, 
all evaluated as noncompensable, should 
specifically be addressed.  The RO must 
confirm that the examination conducted on 
remand adequately portrays the extent of 
functional loss due to pain on use or due 
to flare-ups.  See DeLuca, 8 Vet. App. 
202.

5.  Due written notice of the time and 
place of the examination should be given 
to the veteran, and a copy of the 
notification letter should be made a part 
of the claims folder.

6.  The RO must review the claims folders 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Next the RO should readjudicate the 
veteran's claims, considering the 
additional evidence newly associated with 
the claims folders.  If a benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, to include DeLuca, 8 Vet. App. 
202.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




